DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 4/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide a copy of EP 3034368.  The applicant appears to have inadvertently provided a copy of DE 3034368 instead.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 each preface limitations with “for example”.  Claims 13 and 15 each preface limitations with “optionally”.  It is not clear whether the subsequent claim limitations are required.  See MPEP 2173.05(d).
Claims 1 and 7 recite multiple iterations of “a brake actuator” (Claim 1: Lines 1, 6; Claim 7: Line 1).  It is unclear how many brake actuators are required.
Claim 1 introduces a “wear compensation sleeve” (Line 6).  Dependent claim 7 introduces “a sleeve” (Line 3).  Claims 7, 13, 14, 15 each refer to “the sleeve”.  It is unclear how many sleeves are required and how they reconcile.
Claim 1 introduces “ratchet teeth” (Line 6).  Dependent claim 7 introduces “a plurality of ratchet teeth”.  It is unclear how many sets of ratchet teeth are required and how they reconcile.
Claim 7 recites “each tooth of the plurality of resilient elements engaging the ratchet teeth of the sleeve”.  It is unclear if the claim requires all of the resilient element teeth to engage all of the sleeve teeth, or for all of the resilient element teeth to engage at least one sleeve tooth.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Societa' S.N.C. Omds-Officine Meccaniche Di Sombreno (GB 1327326).
Limitations in italics are optional and have not been rejected.
As per claim 1, SNC discloses a latching mechanism (6) for a brake actuator (Title), the latching mechanism comprising: 
an annular flange (6); and 
a plurality of resilient elements (6) extending radially inwardly from the annular flange, wherein each of the plurality of resilient elements comprises a U-shaped cross-section (Fig. 1, 2) and a tooth (6b) on a radially inner end, wherein the tooth is configured to conform to and engage with ratchet teeth of a wear compensation sleeve of a brake actuator (The inner portion 6b of the spring 6 is capable of engaging with a wear compensation sleeve).
As per claim 2, SNC discloses the latching mechanism of claim 1, wherein each of the plurality of resilient elements comprises a radially inner leg (6b) and a radially outer leg (6a) joined by a base (6), and the tooth extends radially inwardly from the radially inner leg (6b).
As per claim 3, SNC discloses the latching mechanism of claim 2, wherein the radially outer leg is connected to a radially inner end of the annular flange (6a).
As per claim 4, SNC discloses the latching mechanism of claim 3, wherein the radially inner and outer legs extend axially and are substantially parallel to each other (6a, 6b, Fig. 1), and the tooth is disposed at an end of the radially inner leg opposite the base (6b).
As per claim 5, SNC discloses the latching mechanism of claim 1, wherein the plurality of resilient elements are spaced equally around the annular flange (Fig. 2).
As per claim 6, SNC discloses the latching mechanism of claim 1, wherein the plurality of resilient elements comprises between two and twenty resilient elements (Fig. 2), for example twelve resilient elements. 
8.	Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupprecht et al (DE 2349734).
Limitations in italics are optional and have not been rejected.
As per claim 1, Rupprecht et al discloses a latching mechanism (Fig. 10) for a brake actuator (Abstract), the latching mechanism comprising: 
an annular flange (Base of 51); and 
a plurality of resilient elements (Arms of 51) extending radially inwardly from the annular flange, wherein each of the plurality of resilient elements comprises a U-shaped cross-section (51, Fig. 12) and a tooth (59) on a radially inner end, wherein the tooth is configured to conform to and engage with ratchet teeth (55) of a wear compensation sleeve (53) of a brake actuator.
As per claim 2, Rupprecht et al discloses the latching mechanism of claim 1, wherein each of the plurality of resilient elements comprises a radially inner leg (59) and a radially outer leg (51) joined by a base (51), and the tooth extends radially inwardly from the radially inner leg (59).
As per claim 3, Rupprecht et al discloses the latching mechanism of claim 2, wherein the radially outer leg is connected to a radially inner end of the annular flange (51, 59).
As per claim 5, Rupprecht et al discloses the latching mechanism of claim 1, wherein the plurality of resilient elements are spaced equally around the annular flange (Fig. 10, 12).
As per claim 6, Rupprecht et al discloses the latching mechanism of claim 1, wherein the plurality of resilient elements comprises between two and twenty resilient elements (51), for example twelve resilient elements. 
9.	Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimata (US 3,575,268).
Limitations in italics are optional and have not been rejected.
As per claim 1, Kimata discloses a latching mechanism (2) for a brake actuator (Abstract), the latching mechanism comprising: 
an annular flange (20); and 
a plurality of resilient elements (20) extending radially inwardly from the annular flange, wherein each of the plurality of resilient elements comprises a U-shaped cross-section (20) and a tooth (20) on a radially inner end, wherein the tooth is configured to conform to and engage with ratchet teeth (4) of a wear compensation sleeve (4) of a brake actuator.
As per claim 2. The latching mechanism of claim 1, wherein each of the plurality of resilient elements comprises a radially inner leg (20) and a radially outer leg (20) joined by a base (20), and the tooth extends radially inwardly from the radially inner leg (20).

    PNG
    media_image1.png
    506
    552
    media_image1.png
    Greyscale

As per claim 3, Kimata discloses the latching mechanism of claim 2, wherein the radially outer leg is connected to a radially inner end of the annular flange (20).
As per claim 5, Kimata discloses the latching mechanism of claim 1, wherein the plurality of resilient elements are spaced equally around the annular flange (20).
As per claim 6, Kimata discloses the latching mechanism of claim 1, wherein the plurality of resilient elements comprises between two and twenty resilient elements (20), for example twelve resilient elements. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 7-8, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Kimata (US 3,575,268).
Limitations in italics are optional and have not been rejected.
As per claim 7, Kimata discloses a brake actuator (2) for an aircraft braking system, the brake actuator comprising: 
a housing (5) having an internal bore (Fig. 1); 
a sleeve (4) mounted for axial movement within the internal bore of the housing, the sleeve having a plurality of ratchet teeth (4) on an external surface thereof; 
the latching mechanism of any preceding claim mounted to the housing and circumscribing the sleeve, each tooth of the plurality of resilient elements engaging the ratchet teeth of the sleeve (20), wherein each tooth of the plurality of resilient elements and the ratchet teeth of the sleeve are shaped or configured to engage such that, in use, the sleeve is able to move and/or ratchet forward in the first axial direction but is prevented from moving back in the second axial direction by the engagement of the resilient elements and the ratchet teeth (Fig. 2).  Kimata does not disclose a piston.
Eyanga et al discloses a brake actuator (Fig. 1) for an aircraft braking system, the brake actuator comprising: 
a housing (Fig. 1) having an internal bore (Fig. 1); 
a sleeve (11) mounted for axial movement within the internal bore of the housing, the sleeve having a plurality of ratchet teeth (12) on an external surface thereof; 
a piston (3) slidable along the axis, the piston comprising a pin portion (3) mounted within the internal bore of the housing and extending axially through the sleeve, a piston head (8) disposed at a first axial end of the piston, and a cap (9) disposed at a second end of the piston for operative engagement with a brake element, wherein the pin portion is mounted so as to be movable axially relative to the sleeve between a first position in which the piston head is drivingly engaged with the sleeve for urging the sleeve in a first direction along the internal bore of the housing, and a second position in which the piston head is drivingly disengaged from the sleeve ([0030]); and 
the latching mechanism mounted to the housing and circumscribing the sleeve (14), each tooth of the plurality of resilient elements engaging the ratchet teeth of the sleeve (13, 12, Fig. 1), wherein each tooth of the plurality of resilient elements and the ratchet teeth of the sleeve are shaped or configured to engage such that, in use, the sleeve is able to move and/or ratchet forward in the first axial direction but is prevented from moving back in the second axial direction by the engagement of the resilient elements and the ratchet teeth ([0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the split ring of Eyanga et al by using a notched plate as taught by Kimata in order to provide improved wear compensation.

    PNG
    media_image2.png
    469
    574
    media_image2.png
    Greyscale

	As per claim 8, Kimata and Eyanga et al disclose the brake actuator of claim 7.  Eyanga et al further discloses wherein latching mechanism is retained against the housing by a retaining element (16).
As per claim 10, Kimata and Eyanga et al disclose the brake actuator of claim 8.  Eyanga et al further discloses wherein the annular flange is retained against a radially extending end surface (14) of the housing by the retaining element.
As per claim 11, Kimata and Eyanga et al disclose the brake actuator of claim 8.  Kimata further discloses wherein a or the radially outer leg (20) of each of the plurality of resilient elements is retained against an axially extending inner surface of the housing (5).
As per claim 13, Kimata and Eyanga et al disclose the brake actuator of claim 7.  Eyanga et al discloses further comprising a resilient member (18), for example a compression spring, arranged between the piston head and the sleeve for biasing the piston head axially away from the sleeve, the resilient member optionally circumscribing the pin portion and extending into a bore formed in the sleeve.
As per claim 14, Kimata and Eyanga et al disclose the brake actuator of claim 13.  Eyanga et al further discloses wherein a spring force of the plurality of resilient elements is greater than a force required to compress the resilient member ([0030]), such that the sleeve is able to move and/or ratchet forward in the first axial direction only after the piston head has moved into driving engagement with the sleeve ([0030]).
12.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Kimata (US 3,575,268) and further in view of Berwanger (US 5,542,504).
As per claim 9, Kimata and Eyanga et al disclose the brake actuator of claim 8, but do not disclose wherein the retaining element comprises a nut threadably engaged with a thread on an outer surface of the housing.
Berwanger discloses an aircraft brake adjuster wherein the retaining element comprises a nut (60) threadably engaged with a thread (23) on an outer surface of the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arresting ring of Eyanag et al by using an externally-secured nut as taught by Berwanger in order to adjustably retain the piston assembly.
13.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Kimata (US 3,575,268) and further in view of Gachot (FR 2281860).
As per claim 12, Kimata and Eyanga et al disclose the brake actuator of claim 7, but do not disclose wherein the annular flange comprises one or more keys extending from the annular flange to locate the annular flange in the housing and prevent movement of the annular flange relative to the housing.
Gachot et al discloses a brake wherein the annular flange comprises one or more keys (41) extending from the annular flange to locate the annular flange in the housing and prevent movement of the annular flange relative to the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring and housing of Eyanga et al by providing the ring with protruding portions fitted to a housing slot as taught by Gachot et al in order to help maintain the orientation of the ring.
14.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyanga et al (US 2016/0176518) in view of Kimata (US 3,575,268) and further in view of Boisseau (US 2005/0103581).
Limitations in italics are optional and have not been rejected.
As per claim 15, Kimata and Eyanga et al disclose the brake actuator of claim 13, wherein the pin portion comprises a retaining element extending radially therefrom for engaging a wall of the sleeve in the second position, the retaining element configured to prevent the resilient member from biasing the cap beyond a predetermined rest position, and, optionally, the retaining element is a circlip received in a circumferentially extending groove in the pin portion, or the retaining element is at least one flange extending radially from and at least partially circumscribing the pin portion.
Boisseau discloses a disk brake wherein the pin portion comprises a retaining element (479, Fig. 19) extending radially therefrom for engaging a wall (74) of the sleeve in the second position, the retaining element configured to prevent the resilient member from biasing the cap beyond a predetermined rest position ([0081]), and, optionally, the retaining element is a circlip received in a circumferentially extending groove in the pin portion, or the retaining element is at least one flange extending radially from and at least partially circumscribing the pin portion.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Eyanga et al by providing a circlip received in a piston groove as taught by Boisseau in order to restrict undesired movement (Boisseau: [0081]).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brakes
Bieker et al (DE 2722620).
Recherches, Études, Production (FR 1146681).
Christenot (US 2,548,868).
Gonzalez et al (FR 3030663).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657